Citation Nr: 0818557	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-41 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disorder, to include lumbar strain and degenerative disc 
disease, and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel

INTRODUCTION

The veteran had active duty service with the United States 
Army from June 1959 to June 1979.

The veteran's claim of service connection for a low back 
disorder (then claimed as lumbosacral strain) was denied in 
an August 1996 rating decision.  The veteran renewed this 
claim in July 2003, identifying the additional disability of 
degenerative disc disease.  The Phoenix, Arizona, Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
declined to reopen the claim in a September 2003 decision.  
At the time of that decision, additional evidence had been 
received by the RO, but not associated with the claims file.  
Because VA had an obligation to reconsider the September 2003 
decision in light of the newly associated evidence, the 
September 2003 decision was not final for purposes of 
reopening, and the August 1996 decision is considered the 
last final decision.  

The RO reopened the claim for service connection for a low 
back disorder in a February 2005 decision.  

This matter now comes before the Board on appeal from that 
February 2005 RO rating decision, which denied service 
connection for a low back disorder.  [Although the RO 
reopened the previously denied claim, the Board of Veterans' 
Appeals (Board) is required to first consider the threshold 
jurisdictional issue of whether new and material evidence had 
been presented before the merits of claim can be considered.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board 
can make an initial determination as to whether evidence is 
"new and material."  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  The issue on the title page has been 
characterized accordingly.]

The veteran testified at a personal hearing held at the RO 
before the undersigned Veterans law Judge in January 2008.  
The record was held open for 60 days following that hearing 
to allow the veteran to obtain and submit a private medical 
opinion, but the time has now expired.  The veteran did not 
submit any medical opinion or other evidence within the 60 
day period.  Through his representative, he did submit a copy 
of a recent treatment record after the close of the 60 day 
time period.  Although no waiver of initial agency of 
original jurisdiction (AOJ) consideration was submitted with 
this record, a remand to the AOJ is not required, as the new 
evidence is cumulative and redundant of the evidence of 
record, addressing only the well established fact of a 
current disability.


FINDINGS OF FACT

1.  By way of an August 1996 rating decision, the RO denied 
service connection for a low back disorder based on the 
absence of a nexus between in-service treatment and current 
complaints.  The veteran did not appeal and the decision is 
final.

2.  Evidence received since the August 1996 decision has not 
been previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, 
addresses an unestablished fact (current diagnosis and lay 
evidence that may be a link to service), and raises the 
reasonable possibility of substantiating the claim.

3.  A chronic low back disorder was not shown during service; 
the lumbar sprain during service was acute and transitory, 
and healed without residual impairment or disability.
 
4.  A chronic low back disorder was not shown at separation, 
or for years thereafter; the currently diagnosed low back 
disorder (degenerative disc disease of the lumbar spine) was 
not shown until years after service and has not been related 
by competent medical evidence to any aspect of the veteran's 
period of service.

4.  Lumbosacral strain is not currently diagnosed.

CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim of service 
connection for a low back disorder, has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Service connection for a low back disorder, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided prior to the initial AOJ 
decision did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
The Board further notes that March 2006 correspondence to the 
veteran fully addressed the effective date and evaluation 
elements.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

The Board notes that the RO has treated this as a reopened 
claim, as service connection for lumbosacral strain was 
previously denied in an unappealed August 1996 rating 
decision.  No proper notice was provided with regard to the 
need for new and material evidence; this is a harmless error, 
however, as the RO has reopened and considered the claim on 
the merits.  The Board concurs that the previous claim must 
be reopened.  Moreover, the Board notes, in accordance with 
Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008), that 
the previously denied claim was for a lumbosacral strain, 
while the current claim also includes the different 
disability of degenerative disc disease.  Adjudication may 
proceed, as notice of all elements of the claims has been 
provided to the veteran with regard to both diagnoses.

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from VA Medical Center (VAMC) Tucson and all 
associated clinics, as well as post-service treatment records 
from Fort Huachuca.  Private records from Dr. WCM were also 
obtained based on information provided by the veteran.  The 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in January 2008, at the RO.  The appellant 
was afforded a VA medical examination in January 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Law and Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Some chronic diseases may 
be presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within the 
applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

        A.  New and Material Evidence

Although the RO reopened the claim of service connection for 
a lumbar strain, the Board is required to first consider the 
threshold jurisdictional issue of whether new and material 
evidence had been presented before the merits of claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The Board can make an initial determination as to whether 
evidence is "new and material."  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, as here, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the August 1996 denial of service connection, 
the relevant evidence consisted of service medical records, 
VA examination reports, and post-service treatment records 
from an Army hospital.  The evidence established that the 
veteran had complained of low back pain in service, and that 
he was currently diagnosed with a lumbar strain.  There was 
no evidence of a link between the two, either in the form of 
a medical opinion or in the form of continuous or ongoing 
treatment since service.  

Since that denial, the veteran has submitted VA treatment 
records, additional post service Army treatment records, 
statements from family members describing his history of 
complaints, a VA examination report, and testimony at a 
personal hearing.  This evidence, which was not previously 
considered by the agency decision makers, contains additional 
information regarding the veteran's current low back 
disability, including a new diagnosis, as well as lay 
statements regarding a nexus between the in-service treatment 
and current complaints, based on chronicity and continuity.  
The evidence received since the August 1996 denial is new and 
material, and the Board concurs with the RO determination to 
reopen the claim.  Consideration of the claims on the merits 
may now proceed.

        B.  Service Connection

At the January 2008 Travel Board hearing, the veteran stated 
that he first injured his back in approximately 1968, when he 
fell off a chair and struck his back.  He was treated in 1970 
and in 1974 for back complaints.  After service, the veteran 
stated that he did not complain about his back out of fear of 
hurting his career.  He was seen in 1980, however, soon after 
separation.  

Service medical records do not show any 1968 injury or 
complaint related to the back.  Examiners noted no back 
problems during a December 1969 annual examination.  The 
first indication of back problems was in September 1970, when 
the veteran was diagnosed with a low back strain.  He 
reported pain for two days; there were no neurological 
symptoms.  The veteran was given medication and told to rest 
in quarters for 24 hours.  In October 1974, the veteran 
complained of low back pain for an hour or so; he had been 
lifting heavy objects.  Muscle spasm was observed, and the 
veteran was referred to the physical therapy clinic.  There 
is no indication in service medical records that the veteran 
attended the clinic, however.  The veteran's March 1979 
retirement physical reveals no finding or complaint of back 
pain or problems.  The sole orthopedic complaint noted at 
separation was related to bursitis of the shoulders.  There 
was no scar or other sign of any in-service back injury.

Post-service treatment records from Fort Huachuca from 1980 
to 2003 reveal that in June 1980, the veteran was seen for 
back pain.  He had been replacing a headlight and upon 
standing, back pain started.  The veteran walked with a 
stooped gait, and there was tenderness in the lumbosacral 
area.  Pelvic tilt was painful.  Range of motion was limited, 
but there were no neurological symptoms.  Lumbar sprain was 
diagnosed.  No x-rays were obtained.  In November 1983, the 
veteran was treated for back problems after a fall in his 
home.  The veteran required an ambulance to get to treatment.  
Tenderness of the lumbosacral area was noted, and a severe 
lumbar sprain was diagnosed.  Again, no x-rays were obtained.  
A January 2002 x-ray showed degenerative disc and joint 
disease of the lower thoracic and lumbar spine. 

The veteran underwent a VA examination in March 1996.  At 
that time, the examiner noted pain in the lumbosacral area 
with forward flexion.  A moderate strained lumbosacral spine 
was diagnosed.  X-ray showed a compression deformity at T12 
with degenerative changes felt to be post traumatic in 
nature.  

VAMC Tucson treatment records from June 2000 to March 2003 
reveal few complaints of back problems.  In March 2001, the 
veteran reported numbness of the feet, but physical 
examination showed no tenderness or masses of the back.  In 
June 2001, doctors noted no musculoskeletal problems.  
Doctors in November 2001 related the neurological symptoms of 
the feet to degenerative joint disease of the spine.  In 
September 2002, the veteran reported aching pain in the low 
back, attributed to arthritis.  

The veteran's wife submitted a statement in August 2003 in 
which she indicated that the veteran had injured his back 
when falling in 1968, and that his back pain had progressed 
over the years.  Doctors told him over the years it was a 
pulled muscle which would improve with rest.  The veteran's 
daughter also submitted a statement in August 2003 noting the 
veteran's history of back complaints for many years.

Private treatment records from Dr. WCM dated in August and 
September 2003 show that the veteran sought treatment for 
neurological impairment of the lower extremities.  An MRI of 
the spine showed degenerative discs at L3-L4, L4-L5, and L5-
S1 with mild disc bulging and minimal facet arthropathy at 
L4-L5.  There was no herniated disc.  Dr. WCM diagnosed 
degenerative discogenic disease, and prescribed narcotics for 
pain.  He did not opine on the cause of the current back 
problems.

A VA spine examination was conducted in January 2005.  The 
examiner reviewed the claims file and VA treatment records.  
The veteran reported injuring his back in 1968, when he fell 
from a chair onto a cabinet and lacerated his back.  He was 
not treated for back strain at that time.  He denied other 
back injuries.  He stated that the back did not become 
symptomatic until 2000, after his retirement.  The veteran 
complained of chronic lumbar aching with radiation to the 
groin, aggravated by prolonged activity.  He was 
incapacitated one time, when he was confined to bed and chair 
rest for three weeks.  On review of the records, the examiner 
noted the 1970 in-service treatment for back strain with a 
normal examination.  She also noted the post service 1983 
injury.  The examiner opined that there was a minor back 
strain injury in 1970, and a more serious injury in 1983.  
After service the veteran worked as a police officer for many 
years and met required physical fitness standards.  He had 
been symptom free for many years after service; the current 
back condition was not linked to the in-service injury.

The evidence of record does not support a finding of any 1968 
back injury.  There is no treatment or complaint of such 
reflected in service medical records, and the veteran's 
account is that he was actually cut when falling.  No marks 
on the skin are noted, nor is there any indication of care 
for such an injury, as is alleged by the veteran.  Records do 
reflect treatment in 1970 and 1974 for complaints of back 
pain.  These incidents, however, appear to be isolated, acute 
incidents.  No ongoing complaints or treatment for back 
problems are noted in service, and in each instance the 
veteran specified that the back problems were of recent 
onset.  No back complaints or disabilities were noted on the 
veteran's separation examination in March 1979.  The evidence 
indicates that each instance of back complaint healed without 
residual impairment or disability.  Importantly, current 
evidence shows no current diagnosis of a lumbar strain or 
sprain, as was noted in service and at various times after 
service.

The first post-service treatment for a back complaint, in 
June 1980, was also related to a specific incident.  No 
history of back problems were noted at that time, nor was a 
chronic condition diagnosed.  In 1983, the veteran was 
injured in a fall, and sustained a severe strain of the 
lumbar spine.  Records show no complaints of chronic back 
pain or back related problems until 1996, when a post 
traumatic compression fracture of the thoracic spine was 
noted on VA examination.  There are no complaints of chronic 
back problems, however, until 2001, when the veteran sought 
treatment for neuropathy.  Upon review of the complete 
medical record, a VA examiner opined that in light of the 
absence of a showing of chronic problems and in light of 
evidence of a serious post service injury, the current back 
problems are not likely related to service.  While the 
veteran has offered his own opinion on a nexus between the 
in-service problems and current diagnosis, he is a layperson, 
and is not competent to offer an opinion on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Therefore, the weight of the evidence is against the 
veteran's claim, and service connection for a low back 
disorder must be denied

The Board has also considered possible entitlement to service 
connection for a back disorder as a presumptive condition, as 
the veteran is diagnosed with arthritis by x-ray.  There is, 
however, no evidence of the condition within the first post-
service year, and as such, the presumption may not be applied 
to benefit the veteran.  38 C.F.R. §§ 3.307, 3.309.

ORDER

New and material evidence having been submitted, the claim of 
service connection for a low back disorder, to include lumbar 
strain and degenerative disc disease, is reopened.

Service connection for a low back disorder, to include lumbar 
strain and degenerative disc disease, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


